DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
            The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for"  or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", "designed for" or “operable to”.


Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

                                                       Reference of prior art
Raptopoulos et al.  (US 20140032034, TRANSPORTATION USING NETWORK OF UNMANNED AERIAL VEHICLES).
Wilson et al.  (US 20170084181, SAFETY MOTOR CONTROLLER FOR A VEHICLE).
Pick.  (US 20160318615, AUTONOMOUS SAFETY AND RECOVERY SYSTEM FOR UNMANNED AERIAL VEHICLES).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2 and 7-10 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Raptopoulos in view of Wilson.
Re claim 1    Referring to the figures and the Detailed Description, Raptopoulos discloses: A system for emergency landing an unmanned aerial vehicle (UAV) having a plurality of systems configured to monitor operation of the UAV (¶ 0046, various systems are required to monitor operation of the UAV to deploy the parachute such as systems to determine that the UAV is no longer able to follow its desired trajectory, or if it is about to run out of batteries, or other system failure, a low-level watch-dog circuit and upon a mid-air collision),
 	However Raptopoulos fails to teach as disclosed by Wilson:   a controller configured to: determine whether one or more conditions for triggering termination of a flight are satisfied based on  data provided by the plurality of systems to the controller  deploy an emergency landing mechanism after determining the one or more conditions for triggering termination of the flight are satisfied (abstract and ¶ 0065); 
 	and a battery manager configured to provide power to the controller for emergency landings (Raptopoulos ¶ 0033, 0111, 0115 and Park ¶ 0066, …status, …energy output, remaining capacity).  
	

Re claim 2   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The system of claim 1, wherein the plurality of systems comprises a flight control system and an autopilot system (Raptopoulos ¶ 0042, … the UAV to move between locations autonomously requires a flight control system and an autopilot system). 

Re claim 7   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:  The system of claim 1, wherein the controller is configured to takeover navigation of the UAV in response to a failure of navigation system of the UAV using data provided by the plurality of systems (Raptopoulos ¶ 0041-0042, IMU, Wilson ¶ 0059,  using data provided by the plurality of systems). 

Re claim 8   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The system of claim 1, wherein the controller is configured to determine whether the UAV is over a landing spot free of hazardous obstacles prior to deploying the emergency landing mechanism (Wilson abstract and ¶ 0065,  a global positioning system (GPS) have geographic datasets indicating the location of navigation hazards like power lines and towers, and other data (e.g., the population density, etc.) when connected to the processor would be capable of performing the limitation). 

Re claim 9   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The system of claim 1, wherein the one or more sensors comprise one or more inertial sensors (Raptopoulos ¶ 0041). 

Re claim 10   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The system of claim 1, wherein the emergency landing mechanism is a parachute (Raptopoulos ¶ 0046 and Wilson ¶ 0065). 

Claim(s) 3-6 and 11-20   is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Raptopoulos in view of Wilson and further in view of Pick.

Re claim 3   Referring to the figures and the Detailed Description, Raptopoulos, as modified above,  fails to teach as disclosed by Pick: The system of claim 1, further comprising: a secondary power supply, separate and distinct from a power supply configured to power a propulsion system of the UAV, wherein the battery manager is configured to provide power to the controller using power from the secondary power supply (Park ¶ 0058).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Pick teachings of a secondary power supply, separate and distinct from a power supply configured to power a propulsion system of the UAV, wherein the battery manager is configured to provide power to the controller using power from the secondary power supply into the Raptopoulos, as modified above, to ensure a reliable power supply to the controller independent from power supply configured to power a propulsion system.
  
Re claim 4   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:  The system of claim 3, wherein the secondary power supply unit is configured to supply power to one or more systems of the UAV during replacement of the primary power supply (Park ¶ 0058, item 52 is connected to the sensor 20 as well as other powered components of actuator 16, during main battery swap of Raptopoulos item 250). 

Re claim 5   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The system of claim 3, wherein the controller is configured to transmit a control signal to the primary power supply to reduce or eliminate power to a propulsion system of the UAV prior to deploying the emergency landing system (Park ¶ 0060). 

Re claim 6   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The system of claim 3, wherein the battery manager is configured to provide power to the secondary power supply from the primary power supply (Park ¶ 0058, via a universal serial bus).   

Re claim 11   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:  
 (Claim 11 is similar in scope to Claims 1, 4, 6, therefore, Claim 11 is rejected under the same rationale as Claims 1, 4, 6).

Re claim 12   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The UAV of claim 11, wherein the plurality of systems comprises a flight control system, an autopilot system and a navigation system  (Raptopoulos ¶ 0042, … the UAV to move between locations autonomously requires a flight control system, an autopilot system and a navigation system). 

Re claim 13   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:    The UAV of claim 12, wherein the emergency landing system is separate and distinct from the plurality of systems (Raptopoulos ¶ 0046 and Wilson ¶ 0065).

Re claim 14   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The UAV of claim 11, wherein the one or more conditions for emergency landing comprise a mid-air collision, a change in weather sufficient to prevent flight completion, mechanical failure and electrical failure of the UAV (Raptopoulos ¶ 0046, 0053).  

Re claim 15   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The UAV of claim 11, wherein the emergency landing mechanism is a parachute (Raptopoulos ¶ 0046 and Wilson abstract and ¶ 0065) and wherein the controller is further configured to delay deployment of the parachute until the UAV is positioned over a suitable place for landing (Park abstract, Autonomous deployment of the parachute is based on the flight sensor when determined to avoid damage to the aerial vehicle, equipment on the aerial vehicle, or objects or persons beneath the aerial vehicle, in the event of an emergency which is determined when the UAV is positioned over a suitable place for landing). 

Re claim 16   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   
(Claim 16 is similar in scope to Claims 11 and 13, therefore, Claim 16 is rejected under the same rationale as Claims 11 and 13).

Re claim 17   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:   The method of claim 16, further comprising searching for and navigating to a landing location free of hazardous obstacles prior to deploying the emergency landing mechanism (Park ¶ 0060 and Wilson abstract and ¶ 0065,  a global positioning system (GPS) have geographic datasets indicating the location of navigation hazards like power lines and towers, and other data (e.g., the population density, etc.) when connected to the processor would be capable of performing the limitation). 

Re claim 18   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The system of claim 17, wherein the plurality of systems comprises a flight control system and an autopilot system (Raptopoulos ¶ 0042, … the UAV to move between locations autonomously requires a flight control system and an autopilot system). 

Re claim 19   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses:  The method of claim 17, further comprising changing one or more operating parameters of the UAV prior to deploying the emergency landing mechanism (Raptopoulos ¶ 0046 and Wilson ¶ 0065). 

Re claim 20   Referring to the figures and the Detailed Description, Raptopoulos, as modified above, discloses: The method of claim 16, further comprising charging the secondary power supply using power generated by a primary power supply configured to power a propulsion system of the UAV (Park ¶ 0058).

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642